            Case 1:20-cv-00455-CL      Document 30        Filed 09/08/20     Page 1 of 1




                             IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

ABBA YAHUDAH SELLASIE, also known
as Leo Hall,

                Plaintiff,                                            Civ. No. 1:20-cv-455-CL

       v.                                                                              ORDER

INESSCENTS AROMATIC BOTANICALS, LLC,
an Oregon Limited Liability Company, and
AMBER ASHLEY, formerly known as Wendy
Ashley,

            Defendants.
_____________________________

MCSHANE, Judge:

       Magistrate Judge Mark Clarke filed a Findings and Recommendation (#28), and the

matter is now before this court. See 28 U.S.C. § 636(b)(1)(B), Fed. R. Civ. P. 72. Although

neither party filed objections, I reviewed the legal principles de novo. United States v. Bernhardt,

840 F.2d 1441, 1445 (9th Cir. 1998). I find no error and conclude the report is correct. Magistrate

Judge Clarke’s Findings and Recommendation (#28) is adopted. Defendants’ motion to dismiss

(#12) is GRANTED in part. Plaintiff’s claims for breach of contract and conversion are

dismissed without prejudice. Plaintiff is granted 30 days to file an amended complaint.

IT IS SO ORDERED.

       DATED this 8th day of September, 2020.

                                              _______/s/ Michael J. McShane________
                                                      Michael McShane
                                                  United States District Judge

1 – ORDER
